      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 1 of 19 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 RSUI INDEMNITY COMPANY and                        )
 COVINGTON SPECIALTY INSURANCE                     )
 COMPANY,                                          )
                                                   )
                 Plaintiffs,                       )
 v.                                                )      Case No. 19-cv-5974
                                                   )
 THE CROSSING BAR & GRILL, INC., and               )
 DANIEL GAGEL,                                     )
                                                   )
                 Defendants.                       )

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Now come Plaintiffs, RSUI Indemnity Company and Covington Specialty Insurance

Company, by and through their attorneys, Traub Lieberman Straus & Shrewsberry LLP, and for

their Complaint for Declaratory Judgment against Defendants, The Crossing Bar & Grill, Inc., and

Daniel Gagel, state as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff RSUI Indemnity Company (“RSUI”) is an insurance company that issued

a liquor liability insurance policy to Defendant The Crossing Bar & Grill, Inc. (“Crossing Bar”)

under policy no. NBA00102400 for the policy period January 26, 2016 to January 26, 2017 (“the

RSUI Policy”).

       2.      Plaintiff Covington Specialty Insurance Company (“Covington”) issued a

commercial general liability insurance policy to Crossing Bar under policy no. VBA41889900 for

the policy period January 26, 2016 to January 26, 2017 (“the Covington Policy”).

       3.      Crossing Bar claims to be entitled to coverage under said policies in connection

with an underlying personal injury lawsuit filed against Crossing Bar by Defendant Daniel Gagel

(“Gagel”). RSUI and Covington deny that Crossing Bar is entitled to any coverage for said lawsuit
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 2 of 19 PageID #:2




under said policies. RSUI and Covington bring this Complaint for Declaratory Judgment against

Crossing Bar and Gagel pursuant to 28 U.S.C. §§ 2201, et seq., and Federal Rule of Civil Procedure

57.

       4.      Specifically, RSUI and Covington seek a declaration that Crossing Bar is not

entitled to coverage under said policies with respect to a lawsuit styled Daniel Gagel v. The

Crossing Bar & Grill, Inc., filed in the Circuit Court of Cook County, Illinois County Department,

Law Division, under case no. 2017L006479 (the “Gagel Lawsuit”). A copy of the complaint in

the Gagel Lawsuit is attached hereto as Exhibit A and incorporated herein by reference.

       5.      There exists an actual and justiciable controversy among the parties concerning

their respective rights, duties, and obligations under and pursuant to the RSUI Policy and the

Covington Policy issued to Crossing Bar. RSUI and Covington contend that coverage for Crossing

Bar is precluded under the RSUI Policy and the Covington Policy in connection with the claims

asserted in the Gagel Lawsuit based on the terms of the policy, applicable law, and Crossing Bar’s

material breach of the policies.

       6.      RSUI and Covington have no adequate remedy at law and, therefore, seek a judicial

declaration of their rights and duties in accordance with the RSUI Policy and Covington Policy.

A judicial declaration is appropriate at this time so that RSUI and Covington may ascertain their

rights and duties with respect to its obligations under the respective policies for the Gagel Lawsuit.

                                          THE PARTIES

       7.      RSUI is, and at all relevant times was, an insurance company organized under the

laws of New Hampshire with its principal place of business in the state of Georgia.

       8.      Covington is, and at all relevant times was, an insurance company organized under

the laws of New Hampshire with its principal place of business in Georgia.




                                            Page 2 of 19
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 3 of 19 PageID #:3




        9.      Crossing Bar & Grill, Inc. (“Crossing Bar”) is, and at all relevant times was, a

corporation organized under the laws of Illinois with its principal place of business in Illinois.

Crossing Bar underwent an involuntary dissolution on or about January 11, 2019 and is currently

dissolved.

        10.     Daniel Gagel (“Gagel”) is, and at all relevant times was, domiciled in Illinois and

is therefore a citizen of Illinois. Gagel is named as a party to this lawsuit as a potentially necessary

party under the Federal Rules of Civil Procedure. RSUI and Covington agree to dismiss Gagel

with prejudice if he stipulates to be bound by a judgment entered by the Court.

                                          JURISDICTION

        11.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 because

there is complete diversity of citizenship between plaintiffs and the defendants, and the amount in

controversy exceeds $75,000, exclusive of interest and costs. Specifically, Crossing Bar seeks

coverage from RSUI and Covington for a judgment totaling at least $193,484.23.

                                               VENUE

        12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 because a

substantial part of the events giving rise to this litigation occurred in this judicial district and

because all of the defendants are residents of this judicial district.

                                 THE UNDERLYING LAWSUIT

A.      THE GAGEL COMPLAINT
        13.     On June 27, 2017, Gagel filed a complaint in the Circuit Court of Cook County,

Illinois under case no. 2017 L 006470 (hereinafter, “Gagel Complaint” or “Gagel Lawsuit”).

        14.     The Gagel Complaint alleges that on or about January 14, 2017, defendant Crossing

Bar owned, operated, managed, maintained and/or controlled a certain premise located at 6959 W.




                                             Page 3 of 19
       Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 4 of 19 PageID #:4




111th Street, in the village of Worth, Cook County, Illinois, wherein Crossing Bar sold, gave

and/or served alcoholic beverages to the general public.

        15.      The Gagel Complaint seeks monetary damages for injuries Gagel allegedly

sustained on or about January 14, 2017, while he was a patron at Crossing Bar and lawfully upon

and about said premises.

        16.      Count I of the Gagel Complaint asserts a claim for violation of Illinois’ Dram Shop

Act, 235 ILCS 5/6-21.

        17.      Count I of the Gagel Complaint alleges that Crossing Bar, through it duly

authorized agents, servants, and/or employees, sold, gave and/or served alcoholic beverages to

their own employees and others, known intoxicated people, who consumed said alcoholic

beverages and thereby were caused to become further intoxicated.

        18.      Count I of the Gagel Complaint alleges that as a result of being intoxicated,

individuals caused severe injuries to Gagel, by stabbing him multiple times throughout the body.

        19.      The Gagel Complaint alleges that the severe and permanent injuries sustained by

Gagel were occasioned by the violations of the Dram Shop Act by Crossing Bar enumerated in the

pleading.

        20.      Count II of the Gagel Complaint asserts a claim for negligence against Crossing

Bar.

        21.      Specifically, Count II of the Gagel Complaint alleges that Crossing Bar, through

its agents, servants and/or employees knew, or in the exercise of ordinary care should have known,

of the unruly behavior of its patrons, including employees and other individuals, and regardless of

whether they were intoxicated or intoxicated by alcohol served alcohol to them in Crossing Bar’s

establishment.




                                            Page 4 of 19
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 5 of 19 PageID #:5




       22.     Count II of the Gagel Complaint further alleges that on numerous occasions, both

prior and subsequent to January 14, 2017, Crossing Bar knew, or in the exercise of ordinary care

should have known, of acts of violence directed towards the patrons of Crossing Bar by individuals

who came into the establishment on a regular basis.

       23.     Count II of the Gagel Complaint alleges that Crossing Bar owed a duty to exercise

ordinary care for the safety of its patrons inside the premises of the Crossing Bar establishment.

       24.     Count II of the Gagel Complaint alleges that notwithstanding this duty, Crossing

Bar, individually and through its agents, servants and/or employees, was careless and negligent,

and that as a direct and proximate result of certain negligent act and/or omissions, Gagel sustained

severe and permanent injuries, physical and mental pain and anguish, and has incurred and will

continue to incur medical expenses.

B.     THE DEFAULT JUDGMENT, PROVE-UP, AND FINAL JUDGMENT

       25.     On August 19, 2017, Crossing Bar was served with the complaint in the Gagel

Lawsuit. A copy of the Certificate of Service is attached hereto as Exhibit B.

       26.     Crossing Bar did not appear in the Gagel Lawsuit, either pro se or through counsel.

       27.     On April 30, 2018, the court entered an Order of Default against Crossing Bar in

the Gagel Lawsuit. A copy of the Order of Default is attached hereto as Exhibit C.

       28.     Between April 30, 2018 and August 22, 2018, upon information and belief, Gagel

provided a copy of the Order of Default to Crossing Bar.

       29.     On August 22, 2018, the court entered a Default Judgment against Crossing Bar in

the Gagel Lawsuit in the amount of $193,484.23. A copy of the Default Judgment is attached

hereto as Exhibit D.




                                           Page 5 of 19
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 6 of 19 PageID #:6




       30.     The court in the Gagel Lawsuit allocated the judgment against Crossing Bar as

follows: $65,990.23 to Count I and $127,494 to Count II. Count II damages were further broken

down by the Gagel Lawsuit court as follows: $50,000 for past pain and suffering, $50,000 for

disfigurement, and $27,494 for medical bills related to the event.

C.     UNREASONABLY LATE NOTICE TO RSUI AND COVINGTON

       31.     On September 17, 2018, Crossing Bar for the first time provided RSUI and

Covington with information about the alleged stabbing incident. On that date, Pete White on

behalf of Crossing Bar wrote: “There was a stabbing that occurred in our parking lot, not inside

the bar. I’m not sure exactly what happened as I was not there at the time. I know nothing

happened inside the bar, but it did happen outside in the parking lot.”

       32.     On September 17, 2018, RSUI and Covington requested information from Crossing

Bar about the incident, including the name of the manager on duty.

       33.     On September 19, 2018, Crossing Bar wrote to RSUI and Covington: “My partner

Mike was the manager on duty. Keep in mind we really don’t have many details we re-call from

that night as we weren’t in the parking lot. Mike’s copied on this Email and his cell is [. . .].” On

that same date, RSUI and Covington attempted to contact Mike on behalf of Crossing Bar.

       34.     On September 19, 2018, RSUI and Covington also emailed Pete White on behalf

of Crossing Bar and again requested information about the incident, and asked Crossing Bar to

preserve any security footage from the night of the alleged stabbing incident. In that same email,

RSUI and Covington requested an “explanation as to why we are now receiving notice of the

incident.”

       35.     On September 26, 2018, Crossing Bar responded to several questions, including the

belief that Crossing Bar provided notice of the incident in 2017. In a telephone conference between




                                            Page 6 of 19
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 7 of 19 PageID #:7




RSUI/Covington and Crossing Bar on October 8, 2018, Crossing Bar stated that it reported the

incident to Crossing Bar’s own retail insurance agent, Dave Quintana at DEQ Insurance, as soon

as the incident happened.

       36.     Prior to September 17, 2018, neither RSUI/Covington, nor an agent of RSUI or

Covington, received notice of the alleged stabbing incident from Crossing Bar’s retail agent, Dave

Quintana at DEQ Insurance.

       37.     As of December 10, 2018, Crossing Bar and its retail agent still had not provided

notice of the Lawsuit, Order of Default, or Default Judgment to RSUI or Covington. RSUI and

Covington, therefore, kept their files open to monitor for a lawsuit against Crossing Bar.

       38.     On January 23, 2019, RSUI and Covington through their own investigation

discovered the existence of the Gagel Lawsuit, the Order of Default and Default Judgment.

       39.     On May 9, 2019, RSUI and Covington issued a coverage letter to Crossing Bar

explaining the coverage issues implicated by the allegations of the Gagel Complaint and by the

unreasonably late notice of the stabbing incident and Gagel Lawsuit, and also requesting additional

information as to why Crossing Bar did not provide earlier notice of the alleged stabbing incident,

Gagel Lawsuit, Order of Default, and Default Judgment.

       40.     On May 30, 2019, after not receiving a response to their coverage letter, RSUI and

Covington (through counsel) issued a follow-up email to Crossing Bar referencing the coverage

letter and requesting a response.

       41.     Between June 6, 2019 and August 2, 2019, RSUI and Covington (through counsel)

corresponded with Crossing Bar (through counsel) attempting to clarifythe details of Crossing

Bar’s notice of the stabbing incident, Gagel Lawsuit, Order of Default, and Default Judgment.




                                           Page 7 of 19
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 8 of 19 PageID #:8




                                       THE RSUI POLICY

       42.     RSUI issued a liquor liability insurance policy to Crossing Bar under policy no.

NBA00102400, for the period of January 26, 2016 to January 26, 2017 (“RSUI Policy”). A true

and correct copy of the RSUI Policy is attached hereto as Exhibit E and incorporated herein by

reference.

       43.     The RSUI Policy provides, in relevant part, the following with respect to the liquor

liability coverage afforded therein:

                    LIQUOR LIABILITY COVERAGE PART
                                  * * *
         I.      LIQUOR LIABILITY COVERAGE

                 1. We will pay those sums that you become legally obligated to pay as
                    damages because of injury to which this insurance applies if liability
                    for injury arises out of the selling, serving or furnishing of any
                    alcoholic beverage. The sale, service and furnishing of the alcoholic
                    beverage must take place at or from the insured premises.

       44.     The RSUI Policy includes the following definitions relevant to the insuring

agreement:

        IV.    DEFINITIONS
                                                  * * *
               F. Injury means all damages, including damages because of bodily injury
                  and property damage, and including damages for care, loss of services
                  or loss of support.
                                                  * * *
               H. Insured Premises means;
                  1. The premises designated on the Declarations; and
                  2. Any premises that you acquired during the policy period for use in
                      manufacturing, distributing, selling, serving or giving alcoholic
                      beverages if you:
                      a. notify us within thirty (30) days after the acquisition; and
                      b. have no other valid and collective insurance applicable to the
                          loss.

       45.     The RSUI Policy defines “bodily injury” to mean:

        IV.    DEFINITIONS
                                                  * * *


                                           Page 8 of 19
      Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 9 of 19 PageID #:9




               B. Bodily injury means bodily injury, sickness or disease sustained by a
                  person, including death resulting from any of these at any time.

       46.     The RSUI Policy only provides coverage for damages that Crossing Bar becomes

liable to pay because of “injury,” including “bodily injury,” arising out of the selling, serving, or

furnishing of any alcoholic beverage which takes place at or from the premises identified in the

Declarations of the RSUI Policy.

       47.     The premises identified in the Declarations of the RSUI Policy is as follows: 10236

Ridgeland Avenue, Chicago Ridge, Illinois 60415. The Gagel Complaint alleges that the stabbing

incident giving rise to Gagel’s alleged injuries took place at a premises located at 6959 West 111th

Street in Worth Illinois.

       48.     Based on the allegations of the Gagel Complaint, the Insuring Agreement of the

RSUI Policy is not satisfied because the pleading does not allege the sale, service, or furnishing of

alcoholic beverages from an “insured premises.”

       49.     The RSUI Policy also provides, in relevant part, the following with respect to the

insured’s duties in the event of an injury, claim, or suit:

       V. CONDITIONS
                                          * * *
       D.      Duties In The Event Of Injury, Claim or Suit

               1.      You must see to it that we are notified promptly in writing when
                       injury occurs which may result in a claim. Notice should include:

                       (1)     How, when and where the injury or damage took place;
                               and

                       (2)     The names and addresses of any injured persons and
                               witnesses.

               2.      If a claim is made or suit is brought against any insured, you must
                       see to it that we receive prompt written notice of the claim or suit.

               3.      You and any other involved insured must:



                                             Page 9 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 10 of 19 PageID #:10




                      a.     Immediately send us copies of any demands, notices,
                             summonses or legal papers received in connection with the
                             claim or suit;

                      b.     Authorize us to obtain records and other information;

                      c.     Cooperate with us in the investigation, settlement or defense
                             of the claim or suit; and

                      d.     Assist us, upon our request, in the enforcement of any right
                             against any person or organization which may be liable to
                             the insured because of injury to which this insurance may
                             also apply.

       50.    The Gagel Lawsuit was filed on or about June 14, 2017, Crossing Bar was served

with the Gagel Lawsuit on or about August 17, 2017, the Order of Default was entered on April

30, 2018, and the Default Judgment was entered on August 22, 2018. Crossing Bar first put RSUI

on notice of the alleged stabbing incident on September 17, 2018. RSUI discovered the existence

of the Gagel Complaint, Order of Default, and Default Judgment on its own on January 23, 2019.

       51.    Crossing Bar materially breached the RSUI Policy by failing to provide reasonable

notice of the stabbing incident, the Gagel Lawsuit, and all documents relating to the Gagel

Lawsuit, and RSUI was prejudiced as a result of the unreasonable notice.

       52.    In addition to the foregoing, the RSUI Policy includes the following exclusion:

       II.    EXCLUSIONS
              This insurance does not apply to:
                                             * * *
              I. Injury arising out of the intoxication of your employee while engaged
                 in your business.

       53.    The Gagel lawsuit alleges that Crossing Bar should have known of the unruly

behavior of its patrons, including employees. Exclusion I., therefore, precludes coverage for the

Gagel Suit.




                                         Page 10 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 11 of 19 PageID #:11




       54.     An endorsement to the RSUI Policy entitled “Illinois Changes – Liquor Liability”

amends the liability limits of the policy as follows:

       EACH PERSON BODILY INJURY LIMIT              $65,071.86
                                           * * *
       With respect to Illinois locations:
                                           * * *
       C.     The following paragraphs are added to Section III – LIMITS OF
              INSURANCE:

               D.      Subject to the Aggregate Limit, the Each Person Bodily Injury Limit
                       is the most we will pay for all bodily injury sustained by one person
                       as the result of selling, serving or furnishing any alcoholic beverages
                       to one person. [. . .]

       55.     In the alternative, RSUI’s monetary obligations for a settlement or judgment on

behalf of Crossing Bar are limited by the Illinois Changes Endorsement.

                                  THE COVINGTON POLICY

       56.     Covington issued a commercial general liability insurance policy to Crossing Bar

under policy no. VBA41889900, for the period of January 26, 2016 to January 26, 2017

(“Covington Policy”). A true and correct copy of the Covington Policy is attached hereto as

Exhibit F and incorporated herein by reference.

       57.     Coverage A of the Covington Policy provides, in relevant part, the following with

respect to the commercial general liability coverage afforded therein:

            COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                              * * *
       SECTION I- COVERAGES

       COVERAGE          A    BODILY       INJURY       AND     PROPERTY         DAMAGE
       LIABILITY

       1.      Insuring Agreement

               a.      We will pay those sums that the insured becomes legally obligated
                       to pay as damages because of “bodily injury” or “property damage”
                       to which this insurance applies. We will have the right and duty to
                       defend the insured against any “suit” seeking those damages.


                                           Page 11 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 12 of 19 PageID #:12




                     However, we will have no duty to defend the insured against any
                     “suit” seeking damages for “bodily injury” or “property damage” to
                     which this insurance does not apply. We may, at our discretion,
                     investigate any “occurrence” and settle any claim or “suit” that may
                     result. But:

                     (1)    The amount we will pay for damages is limited as described
                            in Section III - Limits Of Insurance; and

                     (2)    Our right and duty to defend ends when we have used up the
                            applicable limit of insurance in the payment of judgments or
                            settlements under Coverages A or B or medical expenses
                            under Coverage C.

                     No other obligation or liability to pay sums or perform acts or
                     services is covered unless explicitly provided for under
                     Supplementary Payments - Coverages A and B.

              b.     This insurance applies to “bodily injury” and “property damage”
                     only if:

                     (1)    The “bodily injury” or “property damage” is caused by an
                            “occurrence” that takes place in the “coverage territory”;

                     (2)    The “bodily injury” or “property damage” occurs during the
                            policy period; and

                     (3)    Prior to the policy period, no insured listed under Paragraph
                            1. of Section II - Who Is An Insured and no “employee”
                            authorized by you to give or receive notice of an
                            “occurrence” or claim, knew that the “bodily injury” or
                            “property damage” had occurred, in whole or in part. If such
                            a listed insured or authorized “employee” knew, prior to the
                            policy period, that the “bodily injury” or “property damage”
                            occurred, then any continuation, change or resumption of
                            such “bodily injury” or “property damage” during or after
                            the policy period will be deemed to have been known prior
                            to the policy period.

       58.    The Covington Policy defines the terms “bodily injury,” “occurrence,” and “suit”

as follows:

       SECTION V – DEFINITIONS
                                             * * *
       3.     “Bodily injury” means bodily injury, sickness or disease sustained by a
              person, including death resulting from any of these at any time.


                                        Page 12 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 13 of 19 PageID #:13




                                               * * *
       13.     “Occurrence” means an accident, including continuous or repeated
               exposure to substantially the same general harmful conditions.
                                               * * *
       18.     “Suit” means a civil proceeding in which damages because of “bodily
               injury”, “property damage” or “personal and advertising injury” to which
               this insurance applies are alleged. [. . .]

       59.     The Covington Policy only provides coverage for “bodily injury” caused by an

accident. The Gagel Lawsuit alleges that Crossing Bar was aware of the violent propensities of

its employees and patrons prior to the date of the alleged stabbing incident. The Gagel Lawsuit

also alleges that Crossing Bar was aware that employees and patrons were intoxicated on the date

of the stabbing incident and continued to serve them alcohol despite their intoxication.

       60.     The Gagel Lawsuit does not allege injury arising out of an “occurrence,” such that

the Insuring Agreement of the Covington Policy is not satisfied by the Gagel Lawsuit.

       61.     The Covington Policy also provides, in relevant part, the following with respect to

the insured’s duties in the event of an occurrence, claim or suit:

         SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS
                                        * * *
       2.    Duties In The Event Of Occurrence, Offense, Claim or Suit

               a.      You must see to it that we are notified as soon as practicable of an
                       “occurrence” or an offense which may result in a claim. To the
                       extent possible, notice should include:

                       (1)     How, when and where the “occurrence” or offense took
                               place;

                       (2)     The names and addresses of any injured persons and
                               witnesses; and

                       (3)     The nature and location of any injury or damage arising out
                               of the “occurrence” or offense.

               b.      If a claim is made or “suit” is brought against any insured, you
                       must:




                                           Page 13 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 14 of 19 PageID #:14




                      (1)      Immediately record the specifics of the claim or “suit” and
                               the date received; and

                      (2)      Notify us as soon as practicable.

                      You must see to it that we receive written notice of the claim or
                      “suit” as soon as practicable.

       62.     The Gagel Lawsuit was filed on or about June 14, 2017, Crossing Bar was served

with the Gagel Lawsuit on or about August 17, 2017, the Order of Default was entered on April

30, 2018, and the Default Judgment was entered on August 22, 2018. Crossing Bar first put

Covington on notice of the alleged stabbing incident on September 17, 2018.               Covington

discovered the existence of the Gagel Complaint, Order of Default, and Default Judgment on its

own on January 23, 2019.

       63.     Crossing Bar materially breached the Covington Policy by failing to provide

reasonable notice of the stabbing incident, the Gagel Lawsuit, and all documents relating to the

Gagel Lawsuit, and Covington was prejudiced as a result of the unreasonable notice

       64.     In addition to the foregoing, the Covington Policy contains the following exclusion:

                       EXCLUSION – LIQUOR – ABSOLUTE

       This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

       SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND
       PROPERTY DAMAGE LIABILITY, 2. Exclusions, item c. Liquor Liability is
       deleted and replaced by the following:

                      c. “Bodily injury” or “property damage” for which any insured
                         may be held liable by reason of:

                            (1) Causing or contributing to the intoxication of any person;
                            (2) The furnishing of alcoholic beverages to a person under the
                                legal drinking age or under the influence of alcohol; or
                            (3) Any statute, ordinance or regulation relating to the sale,
                                gift, distribution or use of alcoholic beverages.



                                           Page 14 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 15 of 19 PageID #:15




             This exclusion applies even if the claims against any insured allege negligence
             or other wrongdoing in:

                (a) The supervision, hiring, employment, training or monitoring of others
                    by that insured; or
                (b) Providing or failing to provide transportation with respect to any
                    person that may be under the influence of alcohol;

              if the “occurrence” which caused the “bodily injury” or “property damage”,
             involved that which is described in Paragraph (1), (2), or (3) above.

       65.      The Gagel Lawsuit alleges that Gagel sustained injuries because Crossing Bar

served alcoholic beverages to their own employees or others. The Absolute Liquor Liability

Exclusion, therefore, precludes coverage.

       66.      Coverage under the Covington Policy is also subject to an Assault and Battery

Exclusion, which provides as follows:

                          LIMITATION – ASSAULT AND BATTERY

       This endorsement modifies insurance under the following:

                COMMERCIAL GENERAL LIABILITY COVERAGE FORM

       1.       In consideration of the premium charged, and notwithstanding anything
                contained elsewhere in this policy to the contrary, it is agreed that no
                coverage of any kind (including but not limited to cost of defense) is
                provided by this policy for “bodily injury”, “property damage”, or
                “personal and advertising injury” directly or indirectly arising from any
                actual or alleged:

                a.      “Assault” and/or “Battery”, whether caused by or at the instruction
                        of or negligence of the insured, its employees, patrons, or any
                        persons or causes whatsoever, and irrespective of whether the
                        claim alleges any negligent action; and

                b.      Negligent acts, errors or omissions of or by any insured in
                        connection with the hiring, retention, supervision or control of
                        employees, agents or representatives causing, contributing to,
                        relating to or accounting for the “Assault” and/or “Battery”.




                                            Page 15 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 16 of 19 PageID #:16




       2.     This insurance shall apply to “bodily injury”, “property damage”, or
              “personal and advertising injury” arising from actual or alleged “assault”
              and/or “battery” committed by you or your “employees” to protect persons
              and/or property.

              The maximum we will pay for such damages is limited as set forth below.
              The LIMIT OF INSURANCE shown below for Each “Occurrence” is our
              maximum liability for all damages because of any one “occurrence.” The
              LIMIT OF INSURANCE shown below as Aggregate, subject to the
              aforementioned provision regarding Each “Occurrence”, is the total limit
              of our liability for all damages.

              The limits shown shall reduce the limits provided in SECTION III –
              LIMITS OF INSURANCE.

              LIMIT OF INSURANCE

              $100,000       Each “Occurrence”
              $300,000       Aggregate

       3.     For purposes of this endorsement, the following definitions shall apply:

              “Assault” means the apprehension or harmful or offensive contact
              between or among two or more persons by threat through words or deeds.

              “Battery” means the harmful or offensive contact between or among two
              or more persons.

       This endorsement shall apply whether or not such “Assault” and/or “Battery” as so
       defined is alleged to be intentional, willful, reckless, negligence, or on any other
       basis.

       67.    The Covington Policy does not provide coverage for injury actually or allegedly

caused by assault and/or battery, unless the assault and battery was committed to protect persons

and/or property. The Gagel Lawsuit alleges that Gagel was stabbed multiple times throughout his

body by intoxicated individuals. The Assault and Battery Exclusion, therefore, precludes coverage

for the Gagel Lawsuit.

       68.    An endorsement to the Covington Policy entitled “Limitation of Coverage to

Designated Premises or Project” limits coverage as follows:




                                          Page 16 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 17 of 19 PageID #:17




                                           SCHEDULE
       PREMISES:
       10236 Ridgeland Avenue
       Chicago Ridge, IL 60415

       PROJECT:
       BAR/GRILL
                                            * * *
       This insurance applies only to “bodily injury”, “property damage”, “personal and
       advertising injury” and medical expenses arising out of:

               1.        The ownership, maintenance or use of the premises shown in the
                         Schedule and operations necessary or incidental to those premises;
                         or
               2.        The project shown in the Schedule.

       69.     The Covington Policy only applies to injury arising out of the ownership,

maintenance, or use of 10236 Ridgeland Avenue. The Gagel Lawsuit alleges misconduct arising

out of the ownership, maintenance, or use of 6959 West 111th Street in Worth Illinois.

                      COUNT I – DECLARATORY RELIEF
              NO DEFENSE OR INDEMNITY UNDER THE RSUI POLICY

       70.     Plaintiffs adopt and reallege the allegations in paragraphs 1 through 69 of its

Complaint for Declaratory Judgment as and for paragraph 70, as if fully set forth herein.

       71.     RSUI has and had no duty under the RSUI Policy to defend Crossing Bar in the

Gagel Lawsuit or to indemnify it for any judgment or settlement entered in the Gagel Lawsuit for

the following reasons:

       a.      The Insuring Agreement of the Liquor Liability Coverage Part is not satisfied
               because the Gagel Lawsuit does not allege the sale, service, or furnishing of alcohol
               from an “insured premises.”

       b.      Crossing Bar materially breached the Conditions of the RSUI Policy by failing to
               provide reasonable notice of the alleged stabbing incident, the Gagel Lawsuit, the
               Order of Default, or the Default Judgment to RSUI, and RSUI has been prejudiced
               as a result of the unreasonable notice.

       c.      Exclusion I. precludes coverage because the injury at issue in the Gagel Lawsuit is
               alleged to have arisen out of the intoxication of Crossing Bar’s employees while
               engaged in Crossing Bar’s business.


                                            Page 17 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 18 of 19 PageID #:18




       d.      In the alternative, RSUI’s monetary obligations for a settlement or judgment on
               behalf of Crossing Bar are limited by the Illinois Changes Endorsement.

       72.     An actual controversy exists between RSUI, Crossing Bar, and Gagel, and by the

terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare the

rights and liabilities of the parties hereto and to grant such further and other relief as may be

necessary.

       WHEREFORE, Plaintiff, RSUI, respectfully prays that this Honorable Court:

               a.     Determine and adjudicate the rights and liabilities of the parties hereto with
                      respect to the RSUI Policy;

               b.     Find and declare that RSUI has and had no duty under the RSUI Policy to
                      defend Crossing Bar against the Gagel Lawsuit or to indemnify the
                      Crossing Bar for any judgment or settlement entered therein; and

               c.     Grant RSUI such other and further relief that the Court deems proper under
                      the facts and circumstances.

                       COUNT II – DECLARATORY RELIEF
            NO DEFENSE OR INDEMNITY UNDER THE COVINGTON POLICY

       73.     Plaintiffs adopt and reallege the allegations in paragraphs 1 through 72 of its

Complaint for Declaratory Judgment as and for paragraph 73, as if fully set forth herein.

       74.     Covington has and had no duty under the Covington Policy to defend Crossing Bar

against the Gagel Lawsuit or to indemnify Crossing Bar for any judgment or settlement entered in

the Gagel Lawsuit for the following reasons:

       a.      The Gagel Lawsuit does not allege an “occurrence,” such that the Insuring
               Agreement of the Covington Policy is not satisfied.

       b.      Crossing Bar materially breached the Conditions of the Covington Policy by failing
               to provide reasonable notice of the alleged stabbing incident, the Gagel Lawsuit,
               the Order of Default, or the Default Judgment to Covington, and Covington has
               been prejudiced as a result of the unreasonable notice.

       c.      The Liquor Liability Exclusion applies to preclude coverage.

       d.      The Assault and Battery Exclusion applies to preclude coverage.



                                          Page 18 of 19
    Case: 1:19-cv-05974 Document #: 1 Filed: 09/06/19 Page 19 of 19 PageID #:19




       e.      The Designated Premises Limitation limits coverage under the Covington Policy to
               injury arising out of the ownership, maintenance, or use of 10236 Ridgeland
               Avenue, and the Gagel Lawsuit alleges injury arising out of a different address.

       75.     An actual controversy exists between Covington, Crossing Bar, and Gagel, and, by

the terms and provisions of 28 U.S.C. § 2201, this Court is vested with the authority to declare the

rights and liabilities of the parties hereto and to grant such further and other relief as may be

necessary.

       WHEREFORE, Plaintiff, Covington, respectfully prays that this Honorable Court:

               a.      Determine and adjudicate the rights and liabilities of the parties hereto with
                       respect to the Covington Policy;

               b.      Find and declare that Covington has and had no duty under the Covington
                       Policy to defend Crossing Bar against the Gagel Lawsuit or to indemnify
                       the Crossing Bar for any judgment or settlement entered therein; and

               c.      Grant Covington such other and further relief that the Court deems proper
                       under the facts and circumstances.

                                         JURY DEMAND

       Plaintiffs demand the right to trial by jury on all issues so triable.

                                               Respectfully submitted,
                                               RSUI INDEMNITY COMPANY and
                                               COVINGTON SPECIALTY INSURANCE
                                               COMPANY

                                               /s/ Jeremy S. Macklin
                                               Jeremy S. Macklin
                                               One of its Attorneys
Michael S. Knippen
Jeremy S. Macklin
Anthony Hatzilabrou
Traub Lieberman Straus & Shrewsberry LLP
303 W. Madison, Ste. 1200
Chicago, IL 60606
Telephone: 312-332-3900
Facsimile: 312-332-3908
mknippen@tlsslaw.com
jmacklin@tlsslaw.com
thatzilabrou@tlsslaw.com


                                            Page 19 of 19
